Exhibit 10.1

 

EXECUTION VERSION

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August 17,
2018, is by and among Cerecor Inc., a Delaware corporation with offices located
at 400 E. Pratt Street, Suite 606, Baltimore, Maryland 21202 (the “Company”),
and each of the investors signatory hereto (individually, a “Buyer” and
collectively, the “Buyers”).

 

RECITALS

 

A.                                    The Company and each Buyer desire to enter
into this transaction to purchase the Common Shares (as defined below) in a
transaction exempt from registration under Section 4(a)(2) of the Securities Act
of 1933, as amended (the “1933 Act”).

 

B.                                    Each Buyer wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
such aggregate number of shares of the Company’s common stock, $0.001 par value
per share (the “Common Stock”), set forth on the signature page hereto
(collectively referred to herein as the “Common Shares”).

 

C.                                    The Common Shares are also referred to
herein as the “Securities”.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1.                                      PURCHASE AND SALE OF COMMON SHARES.

 

(a)                                 Purchase of Common Shares.  Subject to the
satisfaction (or waiver) of the conditions set forth in Sections 5 and 6 below,
the Company shall issue and sell to each Buyer, and each Buyer severally, but
not jointly, agrees to purchase from the Company on the Closing Date (as defined
below) such aggregate number of Common Shares as is set forth on the signature
page hereto for such Buyer.

 

(b)                                 Closing.  The closing of the purchase of the
Common Shares by the Buyers (the “Closing”) shall occur at the offices of
Company counsel Wyrick Robbins Yates & Ponton LLP (“Wyrick Robbins”), 4101 Lake
Boone Trail, Suite 300, Raleigh, North Carolina 27607 at a time and on a
Business Day (the “Closing Date”) mutually agreeable to the Company and the
Buyers, but no later than Monday August 20th, 2018.  As used herein “Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.

 

(c)                                  Purchase Price.  The aggregate purchase
price for the Common Shares to be purchased by each Buyer (the “Purchase Price”)
shall be the amount set forth on the signature page hereto for such Buyer.  The
per share purchase price for each Common Share shall be $3.91, which is the
closing price for the Common Stock on Nasdaq on the day prior to the date
hereof.

 

--------------------------------------------------------------------------------


 

(d)                                 Form of Payment; Deliveries.  On the Closing
Date each Buyer shall pay its respective Purchase Price to the Company for the
Common Shares to be issued and sold to such Buyer at the Closing, by wire
transfer of immediately available funds into the Wyrick Robbins trust account
for the benefit of the Company in accordance with instructions previously
provided by the Company and the Company, within three Business Days of the
Closing Date, shall cause to be delivered to each Buyer certificates
representing such aggregate number of Common Shares, as is set forth on the
signature page hereto for such Buyer, duly executed on behalf of the Company and
registered in the name of such Buyer.

 

2.                                      BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the Closing
Date:

 

(a)                                 Organization; Authority.  Such Buyer, if an
entity, is an entity duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, and such Buyer has the
requisite power and authority to enter into and to consummate the transactions
contemplated by this Agreement to which it is a party and otherwise to carry out
its obligations hereunder and thereunder.

 

(b)                                 Validity; Enforcement.  This Agreement has
been duly and validly authorized, executed and delivered on behalf of such Buyer
and constitutes the legal, valid and binding obligation of such Buyer
enforceable against such Buyer in accordance with its terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

(c)                                  No Conflicts.  The execution, delivery and
performance by such Buyer of this Agreement and the consummation by such Buyer
of the transactions contemplated hereby will not (i) contravene the
organizational documents of such Buyer, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Buyer is a party or (iii) contravene any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except, in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

(d)                                 No public sale or distribution.  Such Buyer
is acquiring the Securities for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof in
contravention of the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to registration under the
1933 Act or an available exemption from such registration requirements.  For
purposes of this Agreement, “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and any government or any
department or agency thereof.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Accredited investor status.  Such Buyer is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the 1933 Act.

 

(f)                                   Reliance on exemptions.  Such Buyer
understands that the Securities have not been registered under the 1933 Act or
any applicable state securities laws and are being offered and sold to it in
reliance on the exemptions from registration under the 1933 Act provided by
Section 4(a)(2) of the 1933 Act and Rule 506(b) of Regulation D under the 1933
Act and pursuant to similar exemption from any applicable state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(g)                                  Transfer or resale.  Such Buyer understands
that: (i) the Securities may not be offered for sale, sold, assigned or
transferred (a “Transfer”), directly or indirectly, unless (a) subsequently
registered under the 1933 Act, (b) such Transfer is to the Company, or (c) such
Transfer is pursuant to a transaction that does not require registration under
the 1933 Act or any applicable state securities laws; and (ii) any Transfer of
the Securities made in reliance on Rule 144 under the 1933 Act may be made only
in accordance with the terms of Rule 144 and further, if Rule 144 is not
available, any resale of the Securities under circumstances in which the seller
(or the Person) through whom the Transfer is made may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder.

 

(h)                                 Legends.  Such Buyer understands that the
certificates or other instruments representing the Securities and, until the
earlier of (i) effectiveness of a resale registration statement covering the
Common Shares and (ii) six (6) months after the date on which such Buyer
purchased the Securities from the Company, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THESE SECURITIES MAY BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED DIRECTLY OR INDIRECTLY, ONLY (A) TO THE COMPANY, (B) IF
THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT IN ACCORDANCE WITH RULE 144 OR RULE 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES
LAWS PROVIDED THAT THE HOLDER HAS FURNISHED TO THE COMPANY REASONABLE
ASSURANCES, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT
OR ANY

 

3

--------------------------------------------------------------------------------


 

APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER AND SALE OF
SECURITIES. THE COMPANY AGREES TO REMOVE SUCH LENGENDS UPON THE EARLIER TO OCCUR
OF THE (I) EFFECTIVENESS OF A RESALE REGISTRATION STATEMENT COVERING THE COMMON
SHARES AND (II) SIX (6) MONTHS AFTER THE DATE ON WHICH SUCH BUYER PURCHASED THE
SECURITIES FROM THE COMPANY, WITHOUT FURTHER ACTION BY THE HODLER.

 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date (except for representations and warranties
that speak as of a specific date which shall be true and correct as of such
specified date) and except as disclosed in the SEC Documents (as defined below):

 

(a)                                 Organization and Qualification.  Each of the
Company and each of its Subsidiaries are entities duly organized and validly
existing and in good standing under the laws of the jurisdiction in which they
are formed, and have the requisite power and authority to own their properties
and to conduct their business as now being conducted and as presently proposed
to be conducted.  Each of the Company and each of its Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect.  As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on (i) the business, properties, assets, liabilities,
operations (including results thereof), condition (financial or otherwise) or
prospects of the Company and its Subsidiaries taken as a whole, (ii) the
transactions contemplated hereby or (iii) the authority or ability of the
Company or any of its Subsidiaries to perform any of their respective
obligations under this Agreement.  “Subsidiaries” means any Person in which the
Company, directly or indirectly, (A) owns any of the outstanding capital stock
or holds any equity or similar interest of such Person or (B) controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, is individually referred to herein as a
“Subsidiary”.

 

(b)                                 Authorization; Enforcement; Validity.  The
Company has the requisite power and authority to enter into and perform its
obligations under this Agreement and to issue the Securities in accordance with
the terms hereof.  The execution and delivery of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby have
been duly authorized by the Company’s board of directors and (other than the
filing with the SEC and any other filings as may be required by any state
securities agencies) no further filing, consent or authorization is required by
the Company, its board of directors or its stockholders or other governing
body.  This Agreement has been duly executed and delivered by the Company, and
each constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its respective terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Issuance of Securities.  The issuance of
the Common Shares is duly authorized and, upon issuance and payment in
accordance with the terms of this Agreement shall be validly issued, fully paid
and non-assessable and free from all preemptive or similar rights, mortgages,
defects, claims, liens, pledges, charges, taxes, rights of first refusal,
encumbrances, security interests and other encumbrances (collectively “Liens”)
with respect to the issuance thereof.

 

(d)                                 No Conflicts.  The execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby will not (i) result in a violation of
the Company’s Certificate of Incorporation and Bylaws, certificate of formation,
memorandum of association, articles of association, bylaws or other
organizational documents of the Company or any of its Subsidiaries, or any
capital stock or other securities of the Company or any of its Subsidiaries,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, foreign,
federal and state securities laws and regulations and the rules and regulations
of The NASDAQ Capital Market (the “Principal Market”), with a reasonable
prospect of delisting or suspension occurring after giving effect to all
applicable notice, appeal, compliance and hearing periods, and including all
applicable foreign, federal and state laws, rules and regulations) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
(ii) and (iii) for any such conflict, default or violation that would not
reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Consents.  Neither the Company nor any
Subsidiary is required to obtain any consent from, authorization or order of, or
make any filing or registration with (other than the filing with the SEC,
Principal Market and any other filings as may be required by any state
securities agencies), any Governmental Entity (as defined below) or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its respective obligations under or
contemplated by this Agreement, in each case, in accordance with the terms
hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence     have been or will be obtained or effected on or
prior to the Closing Date, and no shareholder consents or approvals are required
to effect the offer, sale and issuance of the Shares and neither the Company nor
any of its Subsidiaries are aware of any facts or circumstances which might
prevent the Company or any of its Subsidiaries from obtaining or effecting any
of the registration, application or filings contemplated by this Agreement.  The
Company is not in violation of the requirements of the Principal Market and has
no knowledge of any facts or circumstances which could reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future. 
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise

 

5

--------------------------------------------------------------------------------


 

owned or controlled by a government or a public international organization or
any of the foregoing.

 

(f)                                   Acknowledgment Regarding Buyer’s Purchase
of Securities.  The Company acknowledges and agrees that each Buyer is acting
solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby. The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereby, and any advice given by
a Buyer or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to such
Buyer’s purchase of the Securities.  The Company further represents to each
Buyer that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation by the Company and its representatives.

 

(g)                                  Placement Agent’s Fees.  None of the
Company or its Subsidiaries has, and no manager, governor, director, officer or
employee of any of them has, employed any broker or finder, or incurred or will
incur any broker’s, finder’s or similar fees, commissions or expenses, in each
case in connection with the transactions contemplated by this Agreement, for
which any Buyer or its designees will be liable.

 

(h)                                 No Integrated Offering.  None of the
Company, its Subsidiaries or any of their affiliates, nor any Person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Securities to require approval of stockholders
of the Company for purposes of the 1933 Act or under any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated for quotation.  None of the
Company, its Subsidiaries, their affiliates nor any Person acting on their
behalf will take any action or steps that would cause the offering of any of the
Securities to be integrated with other offerings of securities of the Company.

 

(i)                                     Application of Takeover Protections;
Rights Agreement.  The Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, interested stockholder, business combination, poison pill
(including, without limitation, any distribution under a rights agreement),
stockholder rights plan or other similar anti-takeover provision under the
Certificate of Incorporation, Bylaws or other organizational documents or the
laws of the jurisdiction of its incorporation or otherwise which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and any Buyer’s ownership of the Securities.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any of its Subsidiaries.

 

(j)                                    SEC Documents; Financial Statements. 
During the two years prior to the date hereof, the Company has timely filed all
reports, schedules, forms, proxy statements, statements and other documents
required to be filed by it with the SEC pursuant to the reporting

 

6

--------------------------------------------------------------------------------


 

requirements of the Securities and Exchange Act of 1934, as amended (the “1934
Act”) (all of the foregoing filed prior to the date hereof and all exhibits and
appendices included therein and financial statements, notes and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the “SEC Documents”).  The Company has delivered or has made
available to the Buyers or their respective representatives true, correct and
complete copies of each of the SEC Documents not available on the EDGAR system. 
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements (including, without limitation,
any notes or any letter of the independent accountants of the Company with
respect thereto) of the Company included in the SEC Documents (the “Financial
Statements”) complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing.  Such Financial Statements have
been prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate).  The reserves, if any, established by the Company or the lack of
reserves, if applicable, are reasonable based upon facts and circumstances known
by the Company on the date hereof and there are no loss contingencies that are
required to be accrued by the Statement of Financial Accounting Standard No.  5
of the Financial Accounting Standards Board which are not provided for by the
Company in its Financial Statements or otherwise.  The Company is not currently
contemplating to amend or restate any of the Financial Statements nor is the
Company currently aware of facts or circumstances which would require the
Company to amend or restate any of the Financial Statements, in each case, in
order for any of the Financials Statements to be in compliance with GAAP and the
rules and regulations of the SEC.  The Company has not been informed by its
independent accountants that they recommend that the Company amend or restate
any of the Financial Statements or that there is any need for the Company to
amend or restate any of the Financial Statements.

 

(k)                                 Absence of Certain Changes.  Since the date
of the Company’s most recent audited financial statements contained in a
Form 10-K and any subsequent unaudited financial statements contained in
Form 10-Q there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries.  Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends,
(ii) sold any assets, individually or in the aggregate, outside of the ordinary
course of business or (iii) made any material capital expenditures, individually
or in the aggregate.  Neither the Company nor any of its Subsidiaries has taken
any steps to seek

 

7

--------------------------------------------------------------------------------


 

protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company or
any Subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so.

 

(l)                                     No Undisclosed Events, Liabilities,
Developments or Circumstances.  Other than the transactions contemplated by this
Agreement, no event, liability, development or circumstance has occurred or
exists, or is reasonably expected to exist or occur with respect to the Company,
any of its Subsidiaries or any of their respective businesses, properties,
liabilities, prospects, operations (including results thereof) or condition
(financial or otherwise), that (i) would be required to be disclosed by the
Company under applicable securities laws on a registration statement on Form S-1
filed with the SEC relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced, (ii) could have a material
adverse effect on any Buyer’s investment hereunder or (iii) could have a
Material Adverse Effect.

 

(m)                             Equity Capitalization.  As of the date hereof,
the authorized capital stock of the Company consists of (i) 200,000,000 shares
of Common Stock, of which, 33,846,393 were issued and outstanding as of
August 14, 2018, and 24,360,895 shares are reserved for issuance pursuant to
securities exercisable or exchangeable for, or convertible into, shares of
Common Stock, and (ii) 500,000 shares of preferred stock, of which zero were
issued and outstanding as of August 14, 2018.  No shares of Common Stock or
preferred stock are held in treasury.  All of such outstanding shares are duly
authorized and have been, or upon issuance will be, validly issued and are fully
paid and nonassessable. Except as has been disclosed in the SEC Documents:
(i) none of the Company’s or any Subsidiary’s capital stock is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company or any Subsidiary; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries;
(v) there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of their securities
under the 1933 Act; (vi) there are no outstanding securities or instruments of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries;
(vii) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities;
(viii) neither the Company nor

 

8

--------------------------------------------------------------------------------


 

any Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (ix) neither the Company nor
any of its Subsidiaries have any liabilities or obligations required to be
disclosed in the SEC Documents which are not so disclosed in the SEC Documents,
other than those incurred in the ordinary course of the Company’s or its
Subsidiaries’ respective businesses and which, individually or in the aggregate,
do not or could not have a Material Adverse Effect.

 

4.                                      COVENANTS.

 

(a)                                 Best Efforts.  The Company shall use its
best efforts to timely satisfy each of the covenants hereunder and conditions to
be satisfied by it as provided in Section 5 of this Agreement.

 

(b)                                 Blue Sky.  The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Common Shares
for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyers on or prior to the Closing Date.  Without
limiting any other obligation of the Company under this Agreement, the Company
shall timely make all filings and reports relating to the offer and sale of the
Common Shares required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “Blue Sky”
laws), and the Company shall comply with all applicable foreign, federal, state
and local laws, statutes, rules, regulations and the like relating to the
offering and sale of the Common Shares to the Buyers.

 

(c)                                  Reporting Status.  Until the earlier of
(x) the date on which the Common Shares may be resold by the Buyers without
restriction under Rule 144 under the 1933 Act, or (y) the date no Securities are
held by any Buyer (the “Reporting Period”), the Company shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.

 

(d)                                 Use of Proceeds.  The Company will use the
proceeds from the sale of the Securities for general corporate purposes.

 

(e)                                  Listing.  The Company shall promptly secure
the listing or designation for quotation (as the case may be) of all of the
Common Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed or designated for
quotation (as the case may be) (subject to official notice of issuance) and
shall maintain such listing or designation for quotation (as the case may be) of
all Common Shares from time to time issuable under the terms of this Agreement
on such national securities exchange or automated quotation system.  The Company
shall maintain the Common Stock’s listing or authorization for quotation (as the
case may be) on the Principal Market, The New York Stock Exchange, the NYSE
American, the NASDAQ Capital Market, the NASDAQ Global Market or the NASDAQ
Global Select Market (each, an “Eligible Market”).  Neither the Company nor any
of its Subsidiaries shall take any action which could be reasonably expected to

 

9

--------------------------------------------------------------------------------


 

result in the delisting or suspension of the Common Stock on an Eligible
Market.  The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f).

 

(f)            Fees.  Except as otherwise set forth in this Agreement, each
party to this Agreement shall bear its own expenses in connection with the sale
of the Securities to the Buyers provided however, that the Company shall bear
all of the costs and expenses of the registration of the Common Shares pursuant
to Section 4(g), below.  The Company shall be responsible for the payment of any
transfer agent fees and Depository Trust Company (“DTC”) relating to or arising
out of the transactions contemplated hereby.  The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, reasonable attorneys’ fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment.

 

(g)           Resale Registration.  The Company agrees to register the Common
Shares for resale pursuant to a registration statement to be filed with the SEC
within 30 days of the Closing Date, and subject to the specific terms and
conditions of a registration rights agreement to be negotiated in good faith and
entered into by the Company and the Buyer.

 

5.                                      CONDITIONS TO THE COMPANY’S OBLIGATION
TO SELL.

 

(a)                                 The obligation of the Company hereunder to
issue and sell the Common Shares to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

 

(i)                                     Such Buyer shall have executed this
Agreement and delivered the same to the Company.

 

(ii)                                  Such Buyer and each other Buyer shall have
delivered to the Company the Purchase Price for the Common Shares being
purchased by such Buyer at the Closing by wire transfer of immediately available
funds in accordance with instructions previously provided by the Company.

 

(iii)                               The representations and warranties of such
Buyer shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though originally made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct as of such specific date), and such Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Buyer at or prior to the Closing Date.

 

6.                                      CONDITIONS TO EACH BUYER’S OBLIGATION TO
PURCHASE.

 

(a)                                 The obligation of each Buyer hereunder to
purchase its Common Shares at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for each Buyer’s sole benefit and may be waived

 

10

--------------------------------------------------------------------------------


 

by such Buyer at any time in its sole discretion by providing the Company with
prior written notice thereof:

 

(i)                                     The Company shall have duly executed and
delivered to such Buyer this Agreement and the Company shall have duly executed
and delivered to such Buyer such aggregate number of Common Shares set forth on
the signature page hereto for such Buyer being purchased by such Buyer at the
Closing pursuant to this Agreement.

 

(ii)                                  All of the representations and warranties
made by the Company in this Agreement that are qualified by materiality or
Material Adverse Effect shall be true and correct in all respects as of the date
hereof and as of such Closing Date as though made at and as of such Closing Date
(except to the extent such representations and warranties expressly speak as of
an earlier date, which shall be true and correct in all respects as of such
date) and all of the representations and warranties made by the Company in this
Agreement that are not qualified by materiality or Material Adverse Effect shall
be true and correct in all material respects as of the date hereof and as of
such Closing Date as though made at and as of such Closing Date (except to the
extent such representations and warranties expressly speak as of an earlier
date, which shall be true and correct in all material respects as of such date).

 

(iii)                               The Common Stock (A) shall be designated for
quotation or listed (as applicable) on the Principal Market and (B) shall not
have been suspended, as of the Closing Date, by the SEC or the Principal Market
from trading on the Principal Market nor, except as disclosed in the SEC
Documents, shall suspension by the SEC or the Principal Market have been
threatened (with a reasonable prospect of delisting or suspension occurring
after giving effect to all applicable notice, appeal, compliance and hearing
periods), as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.

 

(iv)                              The Company shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the sale of the Securities, including without limitation, those
required by the Principal Market, if any.

 

(v)                                 No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or Governmental Entity of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

(vi)                              Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably would have or
result in a Material Adverse Effect.

 

(vii)                           From the date hereof to the Closing Date,
(i) trading in the Common Stock shall not have been suspended by the SEC or the
Principal Market (except for any suspension of trading of limited duration
agreed to by the Company, which suspension shall be terminated prior to the
Closing), and, (ii) at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on the Principal Market, nor shall a
banking moratorium have been declared either by the United

 

11

--------------------------------------------------------------------------------


 

States or New York State authorities nor shall there have occurred any material
outbreak or escalation of hostilities or other national or international
calamity of such magnitude in its effect on, or any material adverse change in,
any financial market which, in each case, in the reasonable judgment of each
Buyer, makes it impracticable or inadvisable to purchase the Securities at the
Closing.

 

7.                                      TERMINATION.

 

A Buyer shall have the right to terminate its obligations under this Agreement
with respect to itself for a breach by the Company of the terms and provisions
of this Agreement without liability of such Buyer to any other party; provided,
however, (i) the right to terminate this Agreement under this Section 7 shall
not be available to such Buyer if the failure of the transactions contemplated
by this Agreement to have been consummated by such date is the result of such
Buyer’s breach of this Agreement and (ii) the abandonment of the sale and
purchase of the Common Shares shall be applicable only to such Buyer providing
such written notice.  Nothing contained in this Section 7 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement.

 

8.                                      MISCELLANEOUS.

 

(a)                                 Governing Law; Jurisdiction; Jury Trial. 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware.  The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Delaware for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
Nothing contained herein shall be deemed or operate to preclude any Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to such Buyer or to enforce
a judgment or other court ruling in favor of such Buyer.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party.  In the event that
any signature is delivered by facsimile transmission or by an e-mail which
contains a portable document format (.pdf) file of an executed signature page,
such signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

(c)                                  Headings; Gender.  The headings of this
Agreement are for convenience of reference and shall not form part of, or affect
the interpretation of, this Agreement.  Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof.  The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 

(d)                                 Severability; Maximum Payment Amounts.  If
any provision of this Agreement is prohibited by law or otherwise determined to
be invalid or unenforceable by a court of competent jurisdiction, the provision
that would otherwise be prohibited, invalid or unenforceable shall be deemed
amended to apply to the broadest extent that it would be valid and enforceable,
and the invalidity or unenforceability of such provision shall not affect the
validity of the remaining provisions of this Agreement so long as this Agreement
as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.  The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s). 
Notwithstanding anything to the contrary contained in this Agreement (and
without implication that the following is required or applicable), it is the
intention of the parties that in no event shall amounts and value paid by the
Company and/or any of its Subsidiaries (as the case may be), or payable to or
received by any of the Buyers, under this Agreement (including without
limitation, any amounts that would be characterized as “interest” under
applicable law) exceed amounts permitted under any applicable law.  Accordingly,
if any obligation to pay, payment made to any Buyer, or collection by any Buyer
pursuant to this Agreement is finally judicially determined to be contrary to
any such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of such Buyer, the Company and its
Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law.  Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
such Buyer, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to such Buyer under this
Agreement.  For greater certainty, to the extent that any interest, charges,
fees, expenses or other amounts required to be paid to or received by such Buyer
under this Agreement or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Entire Agreement; Amendments.  This
Agreement supersedes all other prior oral or written agreements between the
Buyers, the Company, its Subsidiaries, their affiliates and Persons acting on
their behalf, including, without limitation, any transactions by any Buyer with
respect to Common Stock or the Securities, and the other matters contained
herein and therein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties solely with respect to the
matters covered herein and therein; provided, however, nothing contained in this
Agreement shall (or shall be deemed to) (i) have any effect on any agreements
any Buyer has entered into with, or any instruments any Buyer has received from,
the Company or any of its Subsidiaries prior to the date hereof with respect to
any prior investment made by such Buyer in the Company or (ii) waive, alter,
modify or amend in any respect any obligations of the Company or any of its
Subsidiaries, or any rights of or benefits to any Buyer or any other Person, in
any agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and any Buyer, or any instruments any Buyer
received from the Company and/or any of its Subsidiaries prior to the date
hereof, and all such agreements and instruments shall continue in full force and
effect.  Except as specifically set forth herein or therein, neither the Company
nor any Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters.  For clarification purposes, the Recitals are part of
this Agreement.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Buyer against whom such
amendment is to be enforceable.  No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving party.  The
Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by this
Agreement except as set forth herein.  Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company, any Subsidiary or otherwise.  As a material inducement for each
Buyer to enter into this Agreement, the Company expressly acknowledges and
agrees that (x) no due diligence or other investigation or inquiry conducted by
a Buyer, any of its advisors or any of its representatives shall affect such
Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement and (y) unless a provision of this Agreement is expressly
preceded by the phrase “except as disclosed in the SEC Documents,” nothing
contained in any of the SEC Documents shall affect such Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement.

 

(f)                                   Notices.  All notices, requests, claims,
demands and other communications hereunder shall be given (and shall be deemed
to have been duly given upon receipt) by hand delivery, by prepaid overnight
courier (providing written proof of delivery), by transmission-mail (with
confirmation of transmission other than by means of an automatically-generated
reply) or by certified or registered mail (return receipt requested and first
class postage prepaid), addressed as follows (or at such other address for a
Party as shall be specified by like notice):

 

If to the Company:

Cerecor Inc.

400 East Pratt Street, Suite 606

Baltimore, MD 21202

E-mail: jmiller@cerecor.com

Attention: Joe Miller, Chief Financial Officer

 

14

--------------------------------------------------------------------------------


 

With a copy (for informational purposes only) to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

E-mail: dreynolds@wyrick.com

Attention:  Donald R. Reynolds, Esq.

 

If to a Buyer, to its address and email set forth on the signature page hereto
for such Buyer.

 

(g)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns, including any purchasers of any of the Common
Shares.  A Buyer may assign some or all of its rights hereunder in connection
with any transfer of any of its Securities without the consent of the Company,
in which event such assignee shall be deemed to be a Buyer hereunder with
respect to such assigned rights, provided such assignment is in compliance with
applicable federal and state securities laws.

 

(h)                                 No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

(i)                                     Survival.  The representations,
warranties, agreements and covenants shall survive the Closing.  Each Buyer
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.

 

(j)                                    Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(k)                                 Construction.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.  No specific representation or warranty shall limit the generality or
applicability of a more general representation or warranty.  Each and every
reference to share prices, shares of Common Stock and any other numbers in this
Agreement that relate to the Common Stock shall be automatically adjusted for
any stock splits, stock dividends, stock combinations, recapitalizations or
other similar transactions that occur with respect to the Common Stock after the
date of this Agreement.  Notwithstanding anything in this Agreement to the
contrary, for the avoidance of doubt, nothing contained herein shall constitute
a representation or warranty against, or a prohibition of, any actions with
respect to the borrowing of, arrangement to borrow, identification of the
availability of, and/or securing of, securities of the Company in order for such
Buyer (or its broker or other financial representative) to effect short sales or
similar transactions in the future.

 

15

--------------------------------------------------------------------------------


 

(l)                                     Remedies.  Each Buyer and in the event
of assignment by Buyer of its rights and obligations hereunder, each holder of
Securities, shall have all rights and remedies set forth in this Agreement and
all rights and remedies which such holders have been granted at any time under
any other agreement or contract and all of the rights which such holders have
under any law.  Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law. 
Furthermore, the Company recognizes that in the event that it or any Subsidiary
fails to perform, observe, or discharge any or all of its or such Subsidiary’s
(as the case may be) obligations under this Agreement, any remedy at law would
inadequate relief to the Buyers.  The Company therefore agrees that the Buyers
shall be entitled to specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security.  The remedies provided in this
Agreement shall be cumulative and in addition to all other remedies available
under this Agreement, at law or in equity (including a decree of specific
performance and/or other injunctive relief).

 

(m)                             Independent Nature of Buyers’ Obligations and
Rights.  The obligations of each Buyer under this Agreement are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under this
Agreement.  Nothing contained herein, and no action taken by any Buyer pursuant
hereto, shall be deemed to constitute the Buyers as, and the Company
acknowledges that the Buyers do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Buyers are in any way acting in concert or as a group or
entity, and the Company shall not assert any such claim with respect to such
obligations or the transactions contemplated by this Agreement or any matters,
and the Company acknowledges that the Buyers are not acting in concert or as a
group, and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by this Agreement.  Each Buyer
acknowledges that no other Buyer has acted as agent for such Buyer in connection
with such Buyer making its investment hereunder and that no other Buyer will be
acting as agent of such Buyer in connection with monitoring such Buyer’s
investment in the Securities or enforcing its rights under this Agreement.  The
Company and each Buyer confirms that each Buyer has independently participated
with the Company and its Subsidiaries in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors.  Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.  The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Buyer, and was done
solely for the convenience of the Company and its Subsidiaries and not because
it was required or requested to do so by any Buyer.  It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company, each Subsidiary and a Buyer, solely, and not between the Company, its
Subsidiaries and the Buyers collectively and not between and among the Buyers.

 

[signature pages follow]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

COMPANY:

 

 

 

CERECOR INC.

 

 

 

By:

/s/ Joseph M. Miller

 

 

Name: Joseph M. Miller

 

 

Title: Chief Financial Officer

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

If an entity (e.g. a corporation, LLC, partnership, trust, IRA, etc.):

 

 

 

Entity Name:

Armistice Capital Master Fund Ltd

 

 

 

 

 

 

By:

/s/ Tohuan Steve Chen

 

Name:

Tohuan Steve Chen

 

Title:

Controller of the Investment Manager

 

 

 

If an Individual:

 

 

 

 

 

Printed Name:

 

 

 

 

 

Signature

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

Buyer

 

Address and Email

 

Number of
Shares of
Common Stock

 

Legal Representative
Address and Email

Armistice Capital Master Fund Ltd

 

c/o Armistice Capital, LLC
510 Madison Avenue, 22nd
Floor, New York, NY, 10022

 

1,000,000

 

 

 

--------------------------------------------------------------------------------